

EXHIBIT 10.4



AMENDED AND RESTATEDAMENDMENT NO. 6 TO MASTER AGREEMENT TO LEASE


This Amended and Restated Amendment No. 6 to Master Agreement to Lease is
entered into as of December 26, 2012 to reflect a change in the date on which
National Health Investors, Inc. is conveying the Sale Facilities as defined
below to their respective Grantees and shall replace the original Amendment No.
6 to Master Agreement to Lease.


This Amendment No. 6 (hereinafter “6th Amendment”) is made to that certain
Master Agreement To Lease between NATIONAL HEALTH INVESTORS, INC. (“Landlord” or
“NHI”) and NATIONAL HEALTHCARE CORPORATION (“Tenant” or “NHC”) dated October 17,
1991 (hereinafter, as amended, the “Master Lease”) and is entered into as of the
26th day of December 2012.
PRELIMINARY STATEMENTS


A.WHEREAS, pursuant to the terms of the Master Lease, NHC has leased certain
licensed nursing centers, assisted living or retirement facilities in forty-one
(41) geographical locations (hereinafter “Leased Properties” or “Leased
Property”) as identified on Exhibit A to said Master Lease; and


B.WHEREAS, the Master Lease has been previously amended by amendments, including
Amendment No. 5 To Master Agreement To Lease dated December 27, 2005 (the “5th
Amendment”); and


C.WHEREAS, the 5th Amendment extended the term of the Master Lease through
December 31, 2021 and grants to NHC the right to elect to further extend the
term of the Master Lease for three (3) successive five (5) year renewal terms
referred to respectively as the Third Renewal Term, the Fourth Renewal Term and
the Fifth Renewal Term; and


D.WHEREAS, NHI and NHC have agreed that NHI shall sell to NHC and NHC or its
designated affiliate shall purchase from NHI the centers identified as:
(i)
 
NHC HealthCare, Columbia
 
 
101 Walnut Lane
 
 
Columbia, Tennessee 38401
 
 
 
(ii)
 
NHC HealthCare, Hillview
 
 
2710 Trotwood Avenue
 
 
Columbia, Tennessee 38401


 
 
 
(iii)
 
NHC HealthCare, Knoxville
 
 
809 Emerald Avenue, N.E.
 
 
Knoxville, Tennessee 37917


 
 
 
(iv)
 
NHC HealthCare, Springfield
 
 
608 Eighth Avenue East
 
 
Springfield, Tennessee 37172








--------------------------------------------------------------------------------



(v)
 
NHC HealthCare, Madisonville
 
 
419 N. Seminary Street
 
 
Madisonville, Kentucky 42431


 
 
 
(vi)
 
NHC HealthCare, Rossville
 
 
1425 McFarland Avenue
 
 
Rossville, Georgia 30741



(The above six (6) facilities are referred to collectively as the “Sale
Facilities”); and have entered into a Purchase and Sale Agreement dated December
26, 2012 to set forth the terms of such purchase and sale; and


E.Landlord and Tenant desire to extend the Term of the Lease and modify the rent
provisions of the Master Lease effective upon the closing of the sale of all of
the Sale Facilities (but not less than all of the Sale Facilities) to NHC or its
affiliates; and


F.Landlord and Tenant desire to make other modifications to the Master Lease as
set forth in this 6th Amendment.


NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the parties do hereby amend
the Master Lease as follows:


1.Effective Date of Certain Provisions. This 6th Amendment becomes a part of the
Master Lease as of December 26, 2012. The modifications to the Master Lease made
in Sections 2, 4, 5, and 6 below shall take effect on the date (herein the
“Effective Date”) which is the date on which NHC through its designated
affiliates closes the purchase of the Sale Facilities.


2.Modification of "Leased Property". As of the date the sale of the Sale
Facilities closes, the phrase “Leased Property,” as found and used in the Master
Lease, shall no longer include any of the Sale Facilities, except as expressly
provided in this 6th Amendment. Exhibit A to the Master Lease and Schedule A-1
to the 5th Amendment shall be replaced with a revised list of the remaining
Leased Property to be attached hereto as Schedule A-1. As of the Effective Date,
each Short Form Operating Lease between Landlord and Tenant for any of the Sale
Facilities shall terminate. As of the Effective Date, the defined terms “Land,”
“Improvements,” “Appurtenances,” and “Fixtures” shall not include any property
interests which is a part of any of the Sale Facilities. Upon the conveyance of
the Sale Facilities to Tenant, Landlord shall have no continuing obligations to
Tenant under the Master Lease with respect to any of the Sale Facilities.


3.Term. Section 1.03 of the Master Lease is hereby amended to acknowledge that
Tenant hereby, and as of the date of this 6th Amendment, elects to extend the
Term through the Third Renewal Term (as allowed by the 5th Amendment) at the
same Base Rent as determined under the provisions of Paragraph 4 below. The
Third Renewal Term extends the Term of the Master Lease through December 31,
2026. As provided in the 5th Amendment, Tenant may elect hereafter to further
extend the Term of the Master Lease for the Fourth Renewal Term and



--------------------------------------------------------------------------------



The Fifth Renewal Term. The election to extend the Term of the Master Lease
through the Third Renewal Term may not be rescinded hereafter by Tenant for any
reason other than Landlord’s default in failing to convey the Sales Facilities.
If due to Landlord’s default in failing to convey the Sales Facilities, the
election to extend the Master Lease is rescinded, Tenant shall have the option
to extend the term of the Master Lease for the Third Renewal Term as provided in
the Fifth Amendment.


4.Base Rent. Section 2.01.01 of the Master Lease is hereby amended to
acknowledge that, as provided in the 5th Amendment, Base Rent due under the
Master Lease is currently in the annual amount of Thirty-Three Million Seven
Hundred Thousand and No/100 Dollars ($33,700,000.00). Upon the sale of all of
the Sale Facilities to Tenant and not less than all of the Sale Facilities, and
effective on the Effective Date, Base Rent shall be reduced to equal Thirty
Million Seven Hundred Fifty Thousand and No/100 Dollars ($30,750,000.00) per
year through the Lease Year ending December 31, 3026. Base Rent shall be paid in
equal monthly installments. Base Rent for the Fourth Renewal Term and the Fifth
Renewal Term, if applicable, shall be the fair market value base rent as
negotiated in the future by Landlord and Tenant. If the Effective Date is later
than January 1, 2014, annual Base Rent for the 2014 Lease Year shall remain at
$33,700,000.00 through the day preceding the Effective Date, and shall be paid
monthly in advance and prorated for any period shorter than a full calendar
month. The Base Rent after the sale of the Sale Facilities shall be allocated as
set out on Schedule A-2 attached hereto.


5.Percentage Rent. In addition to Base Rent, Tenant shall continue to pay
Percentage Rent under Section 2.06 of the Master Lease as amended by the 5th
Amendment and as further amended hereby.


(a)With respect to the Sale Facilities only, Percentage Rent for the 2013 Lease
Year shall be due and calculated based upon the Gross Revenue of each of the
Sale Facilities for the eight (8) month period beginning January 1, 2013 and
ending August 31, 2013. For each of the Sales Facilities that Gross Revenue
amount shall be compared to 8/12 of the 2007 Gross Revenue for the respective
Sale Facility set forth on Schedule A-3. Tenant shall pay to Landlord on or
before September 30, 2013, any Percentage Rent due for 2013 on the Sales
Facilities, after Landlord’s giving credit for any estimated 2013 payments
received by Landlord. For the other Lease Property, Percentage Rent for the 2013
Lease Year shall be paid as required by the Master Lease. Percentage Rent due
with respect to the Lease Year ending December 31, 2013 shall be paid in
estimated monthly installments during 2013 as provided in Section 2.06.03 of the
Master Lease with all Gross Revenues (for both the Sale Facilities and for the
remaining Leased Property) to be certified by Tenant and payment adjustment
made, if required, in accordance with Sections 2.06.02 and 2.06.03 of the Master
Lease.


(b)With respect to Percentage Rent to be paid for the full Lease Year commencing
January 1, 2014 and all subsequent Lease Years, the calculation of Gross
Revenues shall not include, for both the year in question and the January 1,
2007 through December 31, 2007 base year, any revenues of the Sale Facilities.
The Gross Revenue for each Leased Property for the Lease Year ending December
31, 2007 is set out on Schedule A-3, attached hereto.



--------------------------------------------------------------------------------





6.Continuing Master Lease Provisions and the Sale Facilities


(a)Notwithstanding the fact that the Sale Facilities are not included within the
meaning of the term “Leased Property” after the date of conveyance of the Sale
Facilities, Tenant shall remain liable for performing and meeting all
obligations under the Master Lease with respect to the Sale Facilities accruing
for any period prior to August 29, 2013. Tenant hereby agrees to defend,
indemnify and to hold Landlord harmless from and against any loss, liability,
claim, damages (including consequential damages), and cost and expense
(including attorney’s fees) arising from Tenant’s not having observed or
performed any provision of the Master Lease with respect to any of the Sale
Facilities.


(b)All indemnity provisions contained in the Master Lease in favor of Landlord,
including, but not limited to, the indemnity provisions of Sections 5.01 and
7.02 thereof, shall continue in effect and shall protect Landlord from any
matter relating to any of the Sale Facilities, regardless of the time such
matter or claim was first asserted against Landlord or became known to Tenant.


(c)Until all applicable statute of limitation periods have passed, Tenant shall
continue to include Landlord as an insured with respect to all insurance
coverage for any of the Sale Facilities in accordance with the provisions of
Section 4.02 of the Master Lease if such insurance coverage is provided on a
claims made basis.


7.Non-Compete Provisions. Tenant acknowledges that if Tenant does not elect to
exercise its options to extend the Term of the Master Lease for the Fourth
Renewal Term or the Fifth Renewal Term, Landlord will need to sell the Leased
Properties or find a new operator to lease the Leased Properties. The then
market value of the Leased Properties may be influenced by the existence of
competing senior housing facilities, as defined herein, located in the proximity
of the Leased Facilities. In consideration of Landlord’s lease of the Leased
Properties to Tenant, Tenant agrees to the following non-compete provisions:


(a)Except as specifically permitted below, Tenant agrees that during the last
five (5) years of the Term of the Master Lease, neither Tenant nor any
subsidiary or other affiliated entity of Tenant or any company under common
ownership, management or control with Tenant, shall own, acquire, build,
construct, lease, manage or operate a Competing Facility, as defined herein,
located within the same county as any of the Leased Properties. This non-compete
provision shall not apply if either (i) the Competing Facility was in operation
or under actual construction by December 31, 2021 or any later date which is
five (5) years and one day prior to the end of the Term if the Term has been
extended beyond December 31, 2026 (such date is referred to as the “Allowed
Pre-existing Facility Determination Date”); or (ii) any Competing Facility
located in a county in which as of the Allowed Pre-existing Facility
Determination Date, Tenant owns a nursing home, assisted living or senior living
center in addition to the center operated by Tenant on the Leased Property in
such county; or (iii) regarding an intended project, one for which on the
Allowed Pre-existing Facility Determination Date a Certificate of Need has been
issued, if required, for such intended project.


(b)As used herein, Competing Facility means any licensed skilled nursing center
or licensed skilled and licensed intermediate care nursing center.



--------------------------------------------------------------------------------





(c)In the event Tenant should breach these non-compete provisions, Tenant may be
permanently enjoined from doing so. In the event of any suit to enforce the
non-compete provisions, if Landlord is granted any relief against Tenant, Tenant
shall be liable to Landlord for all of Landlord’s court costs, expenses and
legal fees incurred in seeking to enforce the provisions of this non-compete
provision.


8.Section 18.01 of the Master Lease as previously amended by the 5th Amendment
is hereby modified to reflect the address of Landlord as:


222 Robert Rose Drive
Murfreesboro, Tennessee 37129


9.Sections 2, 4, and 5 of this 6th Amendment shall be of no effect if Tenant
should fail or refuse to purchase all of the Sale Facilities in accordance with
the terms and provisions of the Purchase and Sale Agreement of even date
herewith.


IN WITNESS WHEREOF, the parties have executed this 6th Amendment on the date
shown below.






THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS











--------------------------------------------------------------------------------



SIGNATURE PAGE TO AMENDED AND RESTATEDAMENDMENT NO. 6 TO MASTER AGREEMENT TO
LEASE






 
 
 
TENANT:


 
 
 
NATIONAL HEALTHCARE CORPORATION, a Delaware corporation


 
By: /s/ Stephen F. Flatt
 
Stephen F. Flatt, President


 
Date: August 27, 2013




 
 
 
 
 
LANDLORD:


 
NATIONAL HEALTH INVESTORS, INC., a Maryland corporation


 
By: /s/ J. Justin Hutchens
 
J. Justin Hutchens, President


 
 
 
Date: August 27, 2013


























--------------------------------------------------------------------------------



SCHEDULE A-1


LEASED PROPERTIES


Tennessee:
Athens Health Care Center
P.O. Box 766
1204 Frye Street
Athens, TN 37303


Colonial Hill Health Care Center
P.O. Box 3218 CRS
3209 Bristol Highway
Johnson city, TN 37602


Franklin Health Care Center
P.O. Box 683
216 Fairground Street
Franklin, TN 37064


Green Valley Health Care Center P.O. Box 585
812 Charlotte Street
Dickson, TN 37055


Lawrenceburg Health Care Center
P.O. Box 767
324 Kennedy Street
Lawrenceburg, TN 38464


McMinnville Health Care Center
P.O. Box 528
Old Smithville Highway
McMinnville, TN 37110


Merihil Health Care Center
P.O. Box 2307
1653 Mooresville Highway
Lewisburg, TN 37091


NHC of Hendersonville
370 Old Shackle Island Road
Hendersonville, TN 37075


Oakwood Health Care Center
P.O. Box 1667
244 Oakwood Drive
Lewisburg, TN 37091


Sch A1-1



--------------------------------------------------------------------------------



Parkwood Health Care Center
2700 Parkwood Avenue
Chattanooga, TN 37404


Pulaski Health Care Center
P.O. Box 638
993 E. College S.
Pulaski, TN 38478


Ridgewood Health Care Center
P.O. Box A
Dogwood Lane
Milan, TN 38358


Sequatchie Health Care Center
P.O. Box 685
Dell Trail
Dunlap, TN 37327


Somerville Health Care Center
P.O. Box 229
308 Lake Drive
Somerville, TN 38068


Sparta Health Care Center
P.O. Box 298
108 Gracey Street
Sparta, TN 38583


Sunny Point Health Care Center
P.O. Box 549
825 College Heights
Smithville, TN 37166


Missouri:
Desloge Health Care Center
P.O. Box AA
801 Brim Street
Desloge, MO 63601


Joplin Health Care Center
2700 East 34th street
P.O. Box 2877
Joplin, MO 64803


Kennett Health Care Center
P.O. Box 696
Route 1, South Bypass
Kennett, MO 63857


Sch A1-2



--------------------------------------------------------------------------------





NHC of Maryland Heights
P.O. Box 2244
2920 Fee Fee Road
Maryland Heights, MO 63043


St. Charles Health Care Center
P.O. Box 1230
35 Sugar Maple Lane
St. Charles, MO 63302


Florida:
NHC of Hudson
P.O. Box 5487
7210 Beacon Woods Drive
Hudson, FL 34667


NHC of Merritt Island
500 Crockett Road
Merritt Island, FL 32953


NHC of Stuart
800 S.E. Central Parkway
Stuart, FL 34994


Plant City Health Care Center
701 North Wilder Road
P.O. Box 2568
Plant City, FL 33566


Kentucky:
Homewood Health Care Center
P.O. Box 297
Homewood Boulevard
Glasgow, KY 42142


South Carolina:
Anderson Health Care Center
P.O. Box 1327
1501 East Greenville
Anderson, SC 29622


Greenwood Health Care Center
P.O. Box 3109
437 East Cambridge Avenue
Greenwood, SC 29646


Laurens Health Care Center
P.O. Box 1197
301 Pinehaven St. Extension
Laurens, SC 29360


Sch A1-3



--------------------------------------------------------------------------------



Alabama:
Golden Springs Health Care Center
P.O. Box 1790
Coleman Road
Anniston, AL 36201


Moulton Health Care Center
P.O. Box 336
300 Hospital Street
Moulton, AL 35650


Virginia:
Bristol Health Care Center
P.O. Box 1166
245 North Street
Bristol, VA 24201


Retirement Centers:
Parkwood Retirement center
2700 Parkwood Avenue
Chattanooga, TN 37404-1747


Colonial Hill Retirement Center
P.O. Box 467 CRS
Johnson City, TN 37602


Lake St. Charles Retirement Center
45 Honey Locust Lane
St. Charles, MO 63303-5711




Sch A1-0



--------------------------------------------------------------------------------



SCHEDULE A-2
ALLOCATION OF BASE RENT
 
Rent By Facility
Anderson
 
$
3,349,719.74


 
 
 
Anniston
 
1,152,192.65


 
 
 
Athens
 
284,407.98


 
 
 
Bristol
 
635,019.65


 
 
 
Chattanooga
 
815,050.09


 
 
 
Desloge
 
179,760.94


 
 
 
Dickson
 
3,270,528.43


 
 
 
Franklin
 
1,046,726.88


 
 
 
Glasgow
 
1,180,434.81


 
 
 
Greenwood
 
899,691.97


 
 
 
Hendersonville
 
1,057,860.06


 
 
 
Johnson City
 
708,580.13


 
 
 
Joplin
 
635,617.43


 
 
 
Kennett
 
367,561.80


 
 
 
Laurens
 
1,545,509.57


 
 
 
Lewisburg
 
874,051.62


 
 
 
Maryland Heights
 
251,289.76


 
 
 
McMinnville
 
1,044,503.59


 
 
 
Milan
 
881,207.66


 
 
 
Moulton
 
890,546.86


 
 
 
Oakwood
 
436,469.35


 
 
 
Pulaski
 
915,841.10


 
 
 
Scott
 
608,339.08


 
 
 
Sequatchie
 
242,468.21








--------------------------------------------------------------------------------



Smithville
 
577,233.22


 
 
 
Somerville
 
678,087.76


 
 
 
Sparta
 
102,094.55


 
 
 
St. Charles
 
100,000.00


 
 
 
Colonial Hill Ret.
 
410,208.65


 
 
 
Lake St. Charles
 
848,018.77


 
 
 
Parkwood Ret.
 
8,977.69


 
 
 
Bayonet Point
 
1,325,000.00


 
 
 
Merritt Island
 
1,500,000.00


 
 
 
Parkway
 
1,300,000.00


 
 
 
Plant City
 
627,000.00


 
 
 
Total NHI Rent
 
$
30,750,000

























Sch A3 - 0



--------------------------------------------------------------------------------



SCHEDULE A-3
GROSS REVENUE FOR 2007 LEASE YEAR
Base Year Revenue
 
 
 
 
 
Post Sale of 6 Buildings
 
2007 Base Year Revenue


 
 
 
NHC Healthcare, Anderson
 
$
22,776,366.28


NHC HealthCare, Anniston
 
11,071,802.58


NHC Healthcare, Athens
 
5,817,454.80


NHC HealthCare, Bristol
 
7,377,574.66


NHC Healthcare, Chattanooga
 
13,534,991.10


NHC Healthcare, Desloge
 
4,371,586.50


NHC HealthCare, Dickson
 
15,415,625.04


NHC HealthCare, Franklin
 
6,496,021.07


NHC Healthcare, Glasgow
 
11,491,923.29


NHC Healthcare, Greenwood
 
9,448,370.41


NHC Healthcare, Hendersonville
 
9,930,983.82


NHC Healthcare, Johnson City
 
10,324,429.96


NHC Healthcare, Joplin
 
7,092,815.60


NHC Healthcare, Kennett
 
7,187,714.90


NHC HealthCare, Laurens
 
12,361,571.91


NHC Healthcare, Lewisburg
 
7,157,903.98


NHC Healthcare, Maryland Heights
 
11,217,904.44


NHC HealthCare, McMinnville
 
9,019,944.18


NHC HealthCare, Milan
 
7,982,545.27


NHC HealthCare, Moulton
 
8,638,529.94


NHC Healthcare, Oakwood
 
4,205,190.27


NHC HealthCare, Pulaski
 
8,224,185.72


NHC Healthcare, Scott
 
5,534,074.24


NHC HealthCare, Sequatchie
 
6,637,547.45


NHC HealthCare, Smithville
 
7,180,243.41


NHC Healthcare, Somerville
 
5,191,475.41


NHC Healthcare, Sparta
 
7,495,864.95


NHC Healthcare, St. Charles
 
6,796,719.77


Colonial Hill Retirement Center
 
1,655,498.30


Lake St. Charles Retirement Center
 
3,837,860.40


Parkwood Retirement Center
 
413,028.51


Bayonet Point (Hudson)
 
15,195,687.61


Merritt Island
 
14,704,644.29


Parkway HCC (Stuart)
 
14,673,645.99


 
 
 
Plant City
 
12,932,961.28


 
 
 
Revised Base Year Revenue
 
$
313,394,687.26


 
 
 
Sale of 6 Buildings:
 
 
NHC HealthCare, Columbia
 
$
6,799,737.53


NHC Healthcare, Hillview
 
6,469,995.60


NHC Healthcare, Knoxville
 
8,353,316.24


NHC HealthCare, Springfield (TN)
 
7,391,856.03


NHC Healthcare, Madisonville
 
5,514,677.37


NHC HealthCare, Rossville
 
6,701,908.30


 
 
$
41,231,491.06


Current Total:
 
$
354,626,178.31



Sch A3 - 0

